                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                           CIVIL ACTION NO. 5:19-CV-041-KDB-DCK

DANIEL DANFORD and HARRY HOUTMAN,                            )
                                                             )
                                                             )
                        Plaintiffs,                          )
                                                             )
       v.                                                    )         ORDER
                                                             )
LOWE’S HOME CENTERS, LLC, and                                )
LOWE’S COMPANIES INC,                                        )
                                                             )
                       Defendants.                           )
                                                             )


            THIS MATTER IS BEFORE THE COURT sua sponte regarding the parties’ “Pretrial

 Order And Case Management Plan” (Document No. 35). This matter has been referred to the

 undersigned Magistrate Judge pursuant to 28 U.S.C §636(b), and immediate review is appropriate.

            The parties’ “Pretrial Order And Case Management Plan” (Document No. 35) was filed on

 July 17, 2019, and appears on the docket of the case as a “Certification Of Initial Attorney

 Conference And Discovery Plan.” This filing, however, does not fulfill all the requirements of

 Local Rule 16.1 or the Court’s form “Certification And Report Of Fed. R. Civ. P. 26(f) Conference

 And Discovery Plan.” See www.ncwd.uscourts.gov/local-forms/civil-forms.

            Based on the foregoing, the undersigned will direct counsel for the parties to file the Court’s

 form “Certification And Report Of Fed. R. Civ. P. 26(f) Conference And Discovery Plan,” and

 using that as a guideline, the Court will then issue its “Pretrial Order And Case Management Plan.”

 Id.

            IT IS, THEREFORE, ORDERED that the parties shall file a “Certification And Report

 Of Fed. R. Civ. P. 26(f) Conference And Discovery Plan” on or before July 31, 2019.
                        SO ORDERED.


Signed: July 23, 2019




                                      2
